DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-6, 9-10 and 12-14) in the reply filed on October 13, 2021 is acknowledged.

Status of the Claims
Claims 1-6, 9-10 and 12-14 are under examination at this time.  Claims 15-18 and 20-24 have been withdrawn as being directed to a non-elected invention.

Drawings
The drawings are objected to because the following figures are difficult to read/see:  Figures 1, 21A-B, 22A-M, 23A-I, 73, 74b and 79A.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a 

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 12-14 are indefinite because they lack a reference sequence for the cited mutations.  No capsid sequence is provided such that one of ordinary skill in the art can determine the location of the recited mutations.  Accordingly, one of ordinary skill in the art cannot determine the metes and bounds of the claim. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 2 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cao (CA2597878; published March 13, 2009; cited by applicant).
The claims are directed to a vaccine composition comprising an antigen conjugated to a capsid, wherein said capsid comprises at least one non-natural mutation.
Cao teaches a vaccine composition comprising an antigen conjugated to a capsid [a protein or peptide antigen can be chemically linked or conjugated to the fusion capsid-chaperone protein], wherein said capsid comprises at least one non-natural mutation [the capsid protein can be science mutated] (see page 8, paragraph 3 and claim 21; see also page 7, paragraph 2 and claim 24).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1-6, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Blixt et al. (WO 2009/035494; published March 19, 2009), and further in view of Frietze et al. (Curr Opin Virol, June 2016, 18:44-49).
The claims are directed to a vaccine composition comprising an antigen conjugated to a capsid, wherein said capsid comprises at least one non-natural mutation.
Blixt et al. discloses a vaccine composition comprising protein nanoparticles, at least some of the protein nanoparticles covalently bound to glycan-containing molecules, and a pharmaceutically acceptable carrier or diluent.  The glycancontaining molecule can include, but are not limited to, a carbohydrate, glycoaminoacid, glycopeptide, glycolipid, glycoaminoglycan, glycoprotein, glycoconjugate, glycosyl phosphatidylinositol-Iinked glycoconjugate, glycomimetic, glycophospholipid, or lipopolysaccharide. The protein nanoparticle can include, but are not limited to, a virus, bacteriophage, nucleoprotein nanoparticle, viral nanoparticle, viral capsid particle, vault protein, dendrimer or chaperonin (see paragraph [0009]). 
Blixt et al. does not teach that the capsid protein comprises at least one non-natural mutation.  However, Frietze et al. teaches that: 
VLP types that can withstand variations in temperature and other conditions will likely be advantageous both during manufacturing and distribution. Engineering VLPs to withstand storage or transport at diverse temperatures can facilitate the logistics of vaccine deployment, particularly in areas of the developing world 

Frietze et al. further states that bacteriophage VLPs can be modified to enhance structural stability. One common technique to improve particle thermostability is the introduction of intersubunit disulfide bonds. For instance, mutations that introduce cysteines at the 5-fold symmetry axes increase the stability of bacteriophage MS2 VLPs.  Further, for Hepatitis B core antigen VLPs, stability was enhanced by substituting cysteines that could form disulfide bonds, creating a disulfide-bond network stabilizing the particle (see page 4).  
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the viral or bacteriophage VLPs (e.g., bacteriophage MS2 or any other bacteriophage known or used for forming VLPs) and introduce cysteine residues.  One would have been motivated to do so and there would have been a reasonable expectation of success given the teachings and findings of Frietze et al. (e.g., introducing cysteines into Hepatitis B core antigen VLPs or bacteriophage MS2 to increase stability of the VLPs).
For claims 4, 5 and 6, Blixt et al. teaches that the antigen can be a carbohydrate such as sialyl Lewis X, sialyl Lewis Y or globo-H (see paragraph [0062]).

Thus, the invention as a whole was clearly prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention.

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicole Kinsey White whose telephone number is (571)272-9943. The examiner can normally be reached M to Th 6:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE KINSEY WHITE/          Primary Examiner, Art Unit 1648